
	

113 HJ 33 IH: Proposing an amendment to the Constitution of the United States to prohibit a law increasing the compensation for the services of the Senators and Representatives from taking effect until an election of Representatives has intervened, and to permit a law otherwise varying such compensation to take effect upon enactment.
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 33
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. Barrow of Georgia
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to prohibit a law increasing the compensation for the
		  services of the Senators and Representatives from taking effect until an
		  election of Representatives has intervened, and to permit a law otherwise
		  varying such compensation to take effect upon enactment.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.No law increasing the compensation for the
				services of the Senators and Representatives shall take effect until an
				election of Representatives shall have intervened.
					2.The twenty-seventh article of amendment to
				the Constitution of the United States is hereby
				repealed.
					.
		
